DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding the limitation of "wherein the sheet comprises substantially no tobacco material", Examiner will be interpreting the limitation as "wherein the sheet comprises no tobacco material".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) further in view Saito (US 5,778,899).
Regarding claim 16, 19, 22, and 26, Hind teaches a method of making a nicotine containing sheet, comprising: 
combining a source of nicotine salt having a cellulose content of less than about 5% by weight on a dry weight basis with a separate source of fibrous material (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) 
drying the mixture to form a sheet (the treated stems may then be pressed, or otherwise treated to remove the treating solution, air dried or dried in an Oven or the like, and ground to substantially uniform size, generally from about -50 to -200 mesh in size; col. 2 line 36-41);
wherein the combining comprises combining sugar with the source of nicotine salt and the separate source of fibrous material to form the mixture (sugar, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0%; col. 2 lines 69-70);
wherein the combining comprises combining an aerosol former (A humectant, for example, glycerine, tri ethylene glycol, butylene glycol or propylene glycol 0.75-10.0% col. 2 lines 66-68) with the source of nicotine salt and the separate source of fibrous material to form the mixture. 
Hind teaches the mixture having source of nicotine salt comprises one or more monoprotic nicotine salts (nicotine for example free nicotine, or as a salt, such as the malate, citrate or hydrochloride 1.0-3.0%; col. 7-11) but does not  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation unless evidence indicating of criticality. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hind to arrive at the claimed invention.
Hind does not explicitly teach that the wherein the sheet comprises no tobacco material. However in the same field of endeavor (a smoking article), Saito discloses the flavor-generating material is to be prepared in the form of a sheet; col. 1 lines 50-51 comprising tobacco power or cellulose or dolomite, implicitly teaching the sheet may be prepared with no tobacco material (col. 5 lines 40-46).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include no tobacco because it has been held that simple substitution of one known element for another to obtain predictable results is prima facie. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) further in view Saito (US 5,778,899) and Zuber (WO2015082652).
Regarding claim 17, Hind does not explicitly teach the source of nicotine salt comprises one or more nicotine salts of monoprotic carboxylic acids selected from the group consisting of acetic acid, benzoic acid, gallic acid, lactic acid, lauric acid, levulinic acid, palmitic acid, pyruvic acid, sorbic acid, and stearic acid. However Zuber discloses the sheet of non-tobacco material comprises a sorbent substrate such as paper, a nicotine salt, and an aerosol-former (abstract). The sheet of non-tobacco material comprises one or more nicotine salt selected from the list consisting of nicotine citrate, nicotine pyruvate, nicotine bitartrate, nicotine pectates, nicotine aginates, and nicotine salicylate. Nicotine in these salt forms is more stable than liquid freebase nicotine typically used in e-cigarettes. Thus, aerosol-generating articles comprising the aerosol-generating rods may have longer shelf lives than typical e-cigarettes (pg. 2 lines 31-35). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind in view of Zuber to correspond with that of the claimed invention in order to achieve the level of stability required by the Hind.
Claims 18, 20, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Kobari et al. (3,718,153).
Regarding claim 18 and 20, Hind teaches a process producing from bright tobacco stems or other tobacco sources contains substantially all of the cellulose hemi-cellulose and pectinaceous material which had been originally present in the stems or other tobacco parts 
Regarding claim 23, Hind does not explicitly disclose wherein the sugar comprises mannitol, sorbitol, or a combination thereof. However Kobari discloses a sheet-like material for smoking which includes inorganic substances such as potassium chloride, calcium chloride, potassium nitrate, sucrose, glucose, fructose and mannose, 2,4-dichlorophenoxy-acetic acid col. 2 lines 50-69 and the moist powder obtained was mixed uniformly with 3 g. of sorbitol col. 8 lines 18-19. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to optimized the process of Hind in view Kobari 
Regarding claim 24-25, Hind does not explicitly disclose comprises combining a binders selected from the group consisting of guar gum, xanthan gum, and gum arabic with the source of nicotine salt and the separate source of fibrous material to form the mixture. However Kobari discloses that the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder (col. 4 lines 65-68). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hind in view Kobari to correspond with that of the claimed invention to optimized the process of Hind in view Kobari because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 28, Hind in view of Kobari whereinafter modified Hind discloses casting the mixture onto a support surface prior to the drying (sheet-like material by being passed through the mixing rolls 6 and extruding rolls 7, and after being dried; col. 7 lines 26-30).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), Saito (US 5,778,899) and Kobari et al. (3,718,153) as applied to claim 20 above, and further in view of Griscik (US 2014/0261504).
Regarding claim 21, modified Hind does not explicitly teach cellulose powder has an average particle size of less than about 60 microns. However Griscik also directed to a . 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 29-30, Hind does not explicitly disclose gathering the sheet transversely relative to a longitudinal axis thereof; circumscribing the gathered sheet with a wrapper to form a rod, severing the rod into a plurality of discrete aerosol-generating rods and crimping the sheet prior to the gathering. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Mei et al. (US 2016/0106143).
Regarding claim 27, Hind is silent to the drying the mixture at a temperature of between about 100°C and about 170°C for at least about 2 minutes. However Mei discloses producing reconstituted tobacco sheet via dry paper-making comprising sheets go into the drying box to be dried under a drying temperature of 105° C.-110° C [0043]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Mei to correspond to that of the claimed invention because it has been held that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/
Examiner, Art Unit 1747        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715